FILED
                             NOT FOR PUBLICATION                           JUN 02 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SELVIN A. AVILA AMEZQUITA,                       No. 09-72582

               Petitioner,                       Agency No. A073-978-383

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Selvin A. Avila Amezquita, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his motion to reopen proceedings held in absentia.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Arrieta v. INS, 117 F.3d 429, 430 (9th Cir. 1997) (per

curiam), and we deny the petition for review.

      The agency did not abuse its discretion in denying Avila Amezquita’s

motion to reopen where the record reflects that the hearing notice was sent by

certified mail to Avila Amezquita’s address of record and Avila Amezquita did not

provide any evidence to rebut the strong presumption of effective service. See id.

at 431 (“[N]otice by certified mail sent to an alien’s last known address can be

sufficient under the Act, even if no one signed for it.”).

      PETITION FOR REVIEW DENIED.




                                           2                                   09-72582